office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 sjtoomey postf-105586-12 uilc date may to ----------------------- associate area_counsel lb_i - ----------------- from michael j montemurro branch chief office of associate chief_counsel income_tax accounting subject idc preference computation this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue how is the intangible drilling cost idc preference exception under sec_57 of the internal_revenue_code computed for a taxpayer that is not an integrated_oil_company as defined in sec_291 and that has negative alternative_minimum_taxable_income for the taxable_year conclusion the idc preference exception under sec_57 does not apply to taxpayers with negative alternative_minimum_taxable_income for the taxable_year facts in ip has alternative_minimum_taxable_income amti of negative dollar_figure prior to inclusion of its idc preference ip has an idc preference of dollar_figure which will increase amti to negative dollar_figure if required to be taken into account by ip ip is not an integrated_oil_company as defined in sec_291 and thus contends that it gets the benefit of the postf-105586-12 idc preference exception provided in sec_57 ip thus reports amti for the taxable_year of negative dollar_figure law and analysis sec_55 imposes an alternative_minimum_tax amt equal to the excess if any of the tentative_minimum_tax tmt for the taxable_year over the regular_tax for the taxable_year the tmt equals the amt rate applied to the excess of amti for the taxable_year over an exemption_amount reduced by the amt foreign_tax_credit for the taxable_year sec_55 defines amti as the taxable_income of the taxpayer for the taxable_year determined with the adjustments provided in sec_56 and sec_58 and increased by the items of tax preference provided in sec_57 sec_57 requires taxpayers to include the idc preference in their amti in general the idc preference is for each oil gas and geothermal property of the taxpayer the amount by which the taxpayer’s excess_idcs arising in the taxable_year exceed percent of the taxpayer’s net_income from oil gas and geothermal properties for the taxable_year under sec_57 non-integrated oil companies as defined in sec_291 may ignore all or a portion of their idc preference in computing amti the idc preference exception the reduction in amti by reason of the idc preference exception for any taxable_year may not exceed percent of the amti for the year determined without regard to idc preference exception see sec_57 the senate_finance_committee explanation for the idc preference exception is as follows the committee believes the effectiveness of oil_and_gas incentives for domestic drilling and production is reduced to the extent that taxpayers in the oil_and_gas industry are subject_to the amt consequently to increase the effectiveness of certain oil_and_gas incentives the committee desires to make these incentives generally applicable to the amt s prt no pincite the following examples demonstrate the application of the idc preference exception example taxpayer a prior to applying the idc preference exception has amti of dollar_figure which includes an idc preference of dollar_figure a is not an integrated_oil_company as noted above a may use the idc preference exception to reduce amti by percent of the amti for the year determined without regard to the idc preference exception a can thus reduce its amti by dollar_figure dollar_figure x a’s amti for the year is dollar_figure dollar_figure minus the idc preference exception reduction of dollar_figure example taxpayer b also a non-integrated oil company has amti of dollar_figure which includes an idc preference of dollar_figure b cannot reduce its amti by applying the idc preference exception because b is limited to a percent reduction of amti determined without regard to the idc preference exception and percent of dollar_figure is dollar_figure postf-105586-12 in the present case ip prior to applying the idc preference exception has amti of negative dollar_figure which includes an idc preference of dollar_figure ip contends that the percent amti reduction limitation in sec_57 does not apply when a taxpayer has negative amti and that its amti is negative dollar_figure we disagree with that position because the idc preference exception is limited to percent of amti the benefit a taxpayer derives from the amt idc exception is reduced as the taxpayer’s amti decreases a taxpayer with dollar_figure of amti before applying the idc preference exception is allowed an amti reduction of dollar_figure example above while a taxpayer with amti of dollar_figure may reduce amti by only dollar_figure finally a taxpayer with dollar_figure of amti gets no benefit from applying sec_57 example above recognizing that taxpayers with dollar_figure of amti cannot use the idc preference exception to reduce amti and create an amt net_operating_loss we can think of no reason why a taxpayer with negative amti should be permitted to use the exception to increase its amt net_operating_loss neither taxpayer owes amt for the taxable_year and thus neither are taxpayers for which congress was seeking amt relief when it enacted sec_57 congress’s intent in enacting sec_57 was to restore the effectiveness of certain oil_and_gas incentives for non-integrated oil companies subject_to the amt a taxpayer with amti of dollar_figure or negative amti will not have an amt liability is not subject_to amt and thus is not in need of amt relief consequently as in the case of taxpayers with dollar_figure of amti taxpayers with negative amti cannot apply sec_57 to reduce their amti further applying the exception to taxpayers with negative amti results in an increase to amti which is a result not contemplated by congress under sec_57 the reduction in amti by reason of the idc preference exception may not exceed percent of the amti for the year determined without regard to the idc preference exception the limitation is computed by multiplying the amti before applying the idc preference exception by percent the taxpayer’s amti is then reduced by the percent amount unless the idc preference is actually smaller than that amount in which case amti is reduced to the extent of the idc preference ip’s amti for the year without the idc preference exception is negative dollar_figure applying sec_57 to ip would result in an amti of negative dollar_figure an increase of dollar_figure computed as follows negative dollar_figure time sec_40 percent is negative dollar_figure meaning that ip’s amti cannot be reduced by more than negative dollar_figure continuing with the computation negative dollar_figure minus negative dollar_figure is negative dollar_figure because -dollar_figure minus -dollar_figure equals -dollar_figure dollar_figure thus a literal application of sec_57 to taxpayers with negative amti results in an increase to amti which further supports the position that sec_57 does not apply to taxpayers with negative amti please call steve toomey at if you have any further questions
